  Case 3:18-cv-02068-B-BK Document 26 Filed 04/15/20                 Page 1 of 1 PageID 93



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

CHRISTOPHER BIVENS,                             §
                                                §
          PLAINTIFF,                            §
                                                §
V.                                              §    CASE NO. 3:18-CV-2068-B-BK
                                                §
THE UNITED STATES, EMMA                         §
MCDONNELL, SALAMA ASHIA                         §
RAHMAN, STEPHEN HOLT,                           §
KENDRICK BROWN, AND ERIC                        §
JACOBSEN,                                       §
                                                §
               DEFENDANTS.                      §

 ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation as to Plaintiff’s Motion for Reconsideration, Doc. 23. No objections were filed.

The Court reviewed the proposed findings, conclusions and recommendation for plain error.

Finding none, the Court accepts the Findings, Conclusions and Recommendation of the United

States Magistrate Judge. Accordingly, Plaintiff’s motion is DENIED.

       SO ORDERED this 15th day of April, 2020.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
